Citation Nr: 0919211	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for shell fragment wound (SFW) of the left calf, with 
postoperative compartment syndrome.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to March 
1969 and from December 1974 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board remanded the Veteran's case for additional 
development in May 2008.  At that time, the Board noted that 
VA had contacted the Veteran to submit a claim for 
entitlement to service connection for diabetes mellitus based 
on his service in the Republic of Vietnam.  The Board further 
noted that the record did not indicate that the Veteran had 
made such a claim and he was encouraged to do so.

While the claim was in remand status the Veteran wrote to the 
Appeals Management Center (AMC) to request assistance in 
processing a claim for service connection for diabetes 
mellitus based on service in Vietnam in November 2008.  He 
included a copy of a letter from the RO in Atlanta that asked 
the Veteran to submit evidence that he physically served in 
or visited the Republic of Vietnam between January 1962 and 
May 1975.  The letter may have been sent because of the 
Veteran's claims folder being located at the AMC rather than 
the RO, thus making the necessary information unavailable to 
the RO.

The Board notes that the Veteran's current disability 
involving the issue on appeal is the result of a fragment 
wound suffered in combat in Vietnam in February 1968.  
Accordingly, the Veteran clearly has the requisite service 
during the appropriate period to qualify for presumptive 
service connection for diabetes mellitus.  


The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The Board remanded the Veteran's case for additional 
development in May 2008.  The AMC conducted the required 
development.  This included affording the Veteran a VA 
examination that was done in November 2008.  The development 
also included writing to the Veteran and asking him to submit 
any additional evidence he had or to authorize VA to obtain 
the evidence on his behalf.  The RO wrote to the Veteran in 
this regard in May 2008.

Upon completion of the development requested in the remand, 
the AMC issued the Veteran a supplemental statement of the 
case (SSOC) on March 4, 2009.  The transmittal letter 
informed the Veteran that he had 30 days to respond to the 
SSOC before his case would be returned to the Board.

The Veteran submitted additional medical evidence and a 
statement to the AMC that was date-stamped as received at the 
AMC on March 25, 2009.  This is within the 30-day period 
allowed for in the SSOC transmittal letter.  The evidence, 
for the most part, did relate to treatment provided for 
issues unrelated to the issue on appeal.  However, there were 
clinical entries regarding problems with the left lower 
extremity and pertinent to the issue on appeal.

The AMC did not issue a SSOC to address this additional 
evidence.  Applicable regulations provide, in part, that a 
SSOC will be issued whenever an agency of original 
jurisdiction (AOJ) receives additional pertinent evidence 
after a statement of the case or most recent SSOC has been 
issued, or pursuant to a remand from the Board if the AOJ 
develops additional evidence.  See generally 38 C.F.R. 
§ 19.31 (2008).  It is not clear from the record if there was 
a determination that the AMC determined the evidence from the 
Veteran was not pertinent to his claim or considered to be 
duplicative of evidence of record.  

Absent such a determination on the record, the Board must 
remand the case for the AOJ to consider the additional 
evidence and to issue a SSOC.  

Accordingly, the case is REMANDED for the following action:

The AMC must re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran, and his 
representative, must be furnished with a 
SSOC that addresses all evidence added to 
the record since the SSOC of March 4, 
2009, and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


